Citation Nr: 0735688	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to October 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 and subsequent rating 
decisions from the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  There is no competent evidence that causally or 
etiologically links the veteran's current tinnitus to 
service.

2.  There is no competent evidence that causally or 
etiologically links the veteran's current left shoulder 
disability to service.

3.  There is no competent evidence that causally or 
etiologically links the veteran's current low back disability 
to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2003, and post-adjudication notice 
dated in August 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Regarding his 
tinnitus claim, the veteran was afforded an examination which 
included a medical opinion as to the etiology and severity of 
the disability.  Regarding his left shoulder and low back 
claims, the veteran was scheduled for VA general medical and 
muscles compensation examinations in March and April 2003.  
He did not report for the examinations and therefore, these 
two service connection claims must be decided on the evidence 
of record.  See 38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran claims that he has current tinnitus due to noise 
exposure in service.  He claims that he has a current 
disability of the low back from a lifting injury in service.  
He claims that his current left shoulder disability is due to 
carrying a heavy pack in service.  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id. 

The record is silent for any complaint of, or treatment for, 
any of the claimed disorders until approximately 20 years or 
more post service.  To the extent that the veteran now 
contends that he has had these conditions since service, 
greater probative weight is assigned to his statements to the 
contrary to health care providers in the 1990's.  A 
supplemental report for workers' compensation dated in April 
1996 noted that the veteran complained of low back pain since 
lifting boxes at work in January 1996.  Chronic low back pain 
with magnification was diagnosed.  In June 2002 and 
thereafter, the veteran complained of chronic left shoulder 
pain which returned 6 months prior.  Left rotator cuff 
tendonitis and bicipital tendonitis was diagnosed.  On the 
chief complaint section of an August 2002 VA psychiatric 
outpatient intake note, the veteran stated that he hurt his 
shoulder, got workman's compensation, that people are 
retaliating against him, and that someone tried to kill him.  

On VA audiological examination in March 2003, the veteran 
stated that he did not have tinnitus until 2001.  The 
audiological examiner noted that the veteran was diagnosed 
with otosclerosis in February 2003, and stated that, unless 
there is evidence of the presence of otosclerosis and 
concomitant hearing loss in service, his hearing loss is not 
related to service.  There is no such evidence of record.  A 
private second-opinion evaluation dated in June 2003 found 
that a work-related injury contributed to the veteran's 
tinnitus, but that a head injury in 2001 also worsened his 
tinnitus.  

Regarding the veteran's conditions, the service medical 
records are negative and the post service medical records do 
not etiologically relate his disorders to service.  Evidence 
of a prolonged period without medical complaint is a factor 
for consideration, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.




REMAND

The provisions of 38 C.F.R. § 3.304(f) provide that, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran contends that he has an acquired psychiatric 
disorder due to a physical attack by fellow servicemen in 
service.  Post service treatment records reflect a diagnosis 
of depression.

The provisions of 38 C.F.R. § 3.304(f)(3) provide that VA 
will not deny a PTSD claim based on personal assault without 
first telling the claimant that evidence other than service 
records or evidence of behavior changes may constitute 
credible supporting of the claimed stressor.  In addition, 
the veteran claims that his inservice performance ratings 
will show a drop in his performance after the attacks.  There 
are some performance ratings already contained in the claims 
file which show consistent superior performance.  However, 
complete performance ratings for every period of service are 
not contained in the claims file and, therefore, another 
attempt should be made to obtain additional personnel 
records.  




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
regarding a claim of an in-service 
personal assault, evidence from sources 
other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to, records 
from law enforcement authorities, mental 
health counseling centers, hospitals, or 
physicians; and statements from family 
members, roommates, fellow service 
members, or clergy.  The veteran should 
be further notified that examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to, a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  Contact the appropriate service 
entity and obtain all available service 
personnel records, particularly 
performance appraisals.

3.  Then, only if it is determined that 
there is evidence corroborating the claim 
of personal assault, schedule the veteran 
for a psychiatric examination to obtain a 
diagnosis of any existing psychiatric 
condition(s) and an opinion as to whether 
such condition(s) is/are related to 
active service.

4.  Then readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


